Citation Nr: 0336536	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, December 1990 to June 1991 and in May 1992.  He also 
had service in the Army National Guard for the State of 
California.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied the 
claim of entitlement to service connection for bilateral 
hearing loss.  The denial was confirmed by rating action 
dated in September 2002.  The veteran submitted a timely 
notice of disagreement and perfected as substantive appeal.

This matter also arises from a September 2002 rating action 
of the RO which denied entitlement to service connection for 
Gulf War Syndrome.  The veteran timely filed a notice of 
disagreement and perfected his appeal of this issue during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge which took place in January 2002.  A copy 
of the transcript from the hearing has been associated with 
the veteran's claims folder.


REMAND

In the June 2000 rating action of the RO, it was indicated 
that the veteran's service medical records were not available 
for review.  It was noted the Army National Guard medical 
records from May 1992 to May 1993 were said to have been 
reviewed in conjunction with the decision.

Similarly, in the January 2002 rating action of the RO, it 
was indicated that service medical records from January 1968 
to January 1970, and Army National Guard medical records from 
May 1992 to December 1998 were said to have been reviewed in 
conjunction with the decision.

In April 2003, the Board received copies of the veteran's 
service medical records dated from January 1976 to March 1999 
which apparently had not been considered by the RO in its 
rating decisions regarding the aforestated claims.  As such, 
this matter must be remanded to the RO so that the additional 
evidence may be considered by the RO prior to adjudication by 
the Board.  It is improper for the Board to consider 
additional evidence without providing the agency of original 
jurisdiction the opportunity for initial consideration, 
absent a waiver by the appellant.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

During his January 2002 videoconference testimony, the 
veteran indicated that he had undergone a VA Gulf War 
Syndrome registry examination and an Agent Orange exposure 
examination at the VA Hospital in Loma Linda, California, in 
1997.  A review of the evidence of record reveals that copies 
of the respective medical reports have not been associated 
with his claims folder.

Additionally, assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
The veteran has not been afforded a VA audiologic examination 
and it is unclear whether he has undergone an examination of 
the symptoms associated with his asserted Gulf War Syndrome 
as described during his videoconference testimony.  As such, 
the veteran should be afforded appropriate VA examinations in 
order to obtain appropriate opinions.
.
Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should request that the 
veteran identify all VA and private 
medical care providers who have examined 
or treated him for bilateral hearing loss 
and for symptoms associated with Gulf War 
Syndrome since his separation from 
service, to include copies of the 1997 VA 
Gulf War Syndrome and Agent Orange 
examination reports from the VA Hospital 
in Loma Linda, California.  Obtain all 
records of any treatment reported by the 
veteran that have not already been 
associated with the claims folder.

2.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded a VA audiologic examination for 
the  purposes of determining the nature 
and etiology of any current bilateral 
hearing loss.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  All test results should be 
clearly reported to allow for 
consideration under the provisions of 38 
C.F.R. § 3.385 (2003).  If any hearing 
loss disability, as defined by 
regulation, is reported, the examiner 
should provide an opinion as to the 
etiology and likely date of onset of any 
bilateral hearing loss, to include 
stating whether it is at least as likely 
as not that any such bilateral hearing 
loss was incurred as a result of the 
veteran's active service.  A detailed 
rationale for all opinions rendered is 
requested.

3.  The veteran should be also be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of all disabilities claimed to 
be associated with Gulf War Syndrome.  It 
is imperative that the claims folder and 
a copy of this Remand be made available 
to the examiner in conjunction with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
As to each claimed disorder which is 
medically diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not related to the 
veteran's active service.  Noting that 
the veteran is asserting that his 
disabilities are due to an undiagnosed 
illness, as to any claimed disorder which 
examination does not result in a medical 
diagnosis, the examiner should clearly 
report whether the claimed symptoms are 
objectively ascertainable but cannot be 
attributed to a known clinical diagnosis.  
A detailed rationale for all opinions 
rendered is requested.

4.  Review the claims folder and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
bilateral hearing loss and Gulf War 
Syndrome are warranted.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case setting forth that the veteran's 
service medical records have been 
considered and contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
must be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	K. B. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




